                                                




Exhibit 10.2


STONE ENERGY CORPORATION
RETENTION AWARD AGREEMENT
This Stone Energy Corporation Retention Award Agreement (the “Agreement”) is by
and between Stone Energy Corporation, a Delaware corporation (the “Company”),
and _____________ (the “Employee”).


WHEREAS, the Company considers it to be in the best interests of its
stockholders to encourage the continued employment of the Employee;


WHEREAS, in furtherance of that goal, the Company wishes to provide an
additional financial incentive for the Employee to remain an employee of the
Company due to the uncertainty that exists as the Company evaluates its
strategic alternatives, including the possibility of the occurrence of a Change
in Control (as defined herein); and


WHEREAS, Employee desires to accept the Retention Award made pursuant to this
Agreement.


NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:


1.    Purpose. The purpose of this Agreement is to provide a financial incentive
for the Employee to remain in the employ of the Company.
2.    Definitions. The following terms when used herein shall have the meanings
set forth below or as otherwise defined in this Agreement, unless the context
clearly indicates to the contrary. Any capitalized term used in this Agreement
but not defined in the Agreement shall have the meaning given such term under
the Stone Energy Corporation Severance Plan applicable to Employee (the “Plan”).
(a)     “Change in Control” means the consummation of a reorganization
(excluding a reorganization under either Chapter 7 or Chapter 11 of Title 11 of
the United States Code), merger, share exchange, share purchase, consolidation
or similar transaction involving the Company or any of its subsidiaries, a sale
or other disposition of all or substantially all of the assets of the Company,
or the acquisition of assets or stock of another entity by the Company or any of
its subsidiaries (each, a “Business Combination”), in each case unless,
immediately following such Business Combination, all or substantially all of the
individuals and entities that were the beneficial owners of the outstanding
equity securities of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of equity securities (or, for a non-corporate entity, equivalent
securities) of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the




--------------------------------------------------------------------------------




Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination.
(b)    “Employee’s Annual Pay” means the Employee’s annual rate of base salary
in effect as of the date of this Agreement.
(c)    “Good Reason” for termination by the Employee of the Employee’s
employment shall mean the occurrence (without the Employee’s express written
consent), but only following the Effective Date, of any one of the following
acts by the Company:
(i)    a material reduction in the Employee’s annual base salary;
(ii)    a material diminution in the authority, duties or responsibilities of
the Employee; provided that a change resulting from the Company’s no longer
being a public company shall not be a basis for a Good Reason termination; or
(iii)    a requirement that the Employee transfer to a work location that is
more than fifty (50) miles from such Employee’s principal work location and that
materially increases Participant’s commute.
(d)    “Payment Eligible Termination” means termination of the Employee’s
employment with the Company due to death, by the Company without Cause
(including due to Employee’s disability) or by the Employee for Good Reason.
(e)    “Retention Award” means an amount in cash that is equal to [fifty
(50%)][twenty-five (25%)] percent of the Employee’s Annual Pay.


3.    Retention Award.


(a)    Award. The Employee is hereby awarded a Retention Award subject to the
terms and condition of this Agreement.
(b)    Vesting. The Retention Award will become fully vested the earliest of
(A) the first anniversary of the Effective Date; (B) the occurrence of a Change
in Control; or (C) a Payment Eligible Termination.
(c)    Payment. The Retention Award shall be paid in a lump sum cash payment to
the Employee (or in the event of death, to the Employee’s estate or designated
beneficiary), less applicable withholding, within 30 days following the date the
Retention Award became vested.
(d)    Withholding. The Company shall withhold any and all taxes from payment of
the Retention Award as may be required by applicable law.




--------------------------------------------------------------------------------




(e)    Forfeiture. In the event the Employee’s employment with the Company is
terminated by the Company for Cause or by the Employee due to a resignation
without Good Reason, the Retention Award will be forfeited and will not be paid
to the Employee.


4.    Administration. This Agreement and payment of the Retention Award shall be
administered and interpreted by the Committee in its sole discretion. Any
determination by the Committee pursuant to this Agreement will be final and
binding on the Employee or any person receiving benefits through the Employee.


5.    Not a Contract of Employment. This Agreement is not an employment contract
for any definite period of time. This Agreement shall have no effect whatsoever
on the at-will employment relationship between the Employee and the Company.
Nothing herein shall be deemed to give the Employee the right to be retained in
the employ of the Company or to restrict the right of the Company to discharge
the Employee at any time and for any reason, with or without cause or notice.
Nothing herein shall be deemed to give the Company the right to require the
Employee to remain in the employ of the Company or to restrict the Employee’s
right to terminate employment at any time. This Agreement is a bonus-retention
plan and, as such, does not constitute an arrangement subject to the Employee
Retirement Income Security Act of 1974, as amended. This Agreement shall not
give the Employee any security or other interest in any assets of the Company;
rather the Employee’s right to the Retention Award provided under this Agreement
shall be that of a general unsecured creditor of the Company.


6.    Severability. In the event that any provision of this Agreement, or the
application thereof to any person or circumstance, is held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect
under present or future laws effective during the effective term of any such
provision, such invalid, illegal or unenforceable provision shall be fully
severable; and this Agreement shall then be construed and enforced as if such
invalid, illegal, or unenforceable provision had not been contained in this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of each such illegal, invalid, or unenforceable provision, there shall be
added automatically as part of this Agreement, a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.


7.    Choice of Law. This Agreement shall be interpreted and construed in
accordance with and shall be governed by the laws of the State of Louisiana,
without reference to principles of conflict of laws, and, when applicable, the
laws of the United States.


8.    Entire Arrangement. This Agreement constitutes the entire arrangement
relating to the Retention Award. Any previous agreement with respect to this
matter is superseded by this Agreement. No term, provision or condition of this
Agreement may be modified in any respect




--------------------------------------------------------------------------------




except by a writing executed by both of the parties hereto. No person has any
authority to make any representation or promise not set forth in this Agreement.
This Agreement has not been executed in reliance upon any representation or
promise except those contained herein.


9.    Acknowledgment of Terms. The Employee acknowledges that he or she has
carefully read this Agreement; that he or she has had the opportunity for review
of it by an attorney of his or her choosing; that he or she fully understands
its final and binding effect; that the only promises or representations made to
him or her to sign this Agreement are those stated herein; and that he or she is
signing this Agreement voluntarily.


10.    Assignment. The Employee may not assign his rights or obligations under
this Agreement to any other party without first obtaining the written consent of
the Company or its successors.


11.    Waiver Under Agreement. The failure of the Company or the Employee to
enforce or require timely compliance with any term or provision of this
Agreement shall not be deemed to be a waiver or relinquishment of rights or
obligations arising hereunder, nor shall such a failure preclude the enforcement
of any term or provision or avoid the liability for any breach of this
Agreement.


12.    Successors. This Agreement shall be binding upon the Company and its
successors and assigns. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.


13.    Amendment. This Agreement may not be amended unless agreed between the
Company and the Employee in writing.


14.    Section 409A. The parties intend that any compensation, benefits and
other amounts payable or provided to the Employee under this Agreement be paid
or provided in compliance with Section 409A of the Code, and all regulations,
guidance and other interpretative authority issued thereunder (collectively,
“Section 409A”) such that there will be no adverse tax consequences, interest or
penalties for the Employee under Section 409A as a result of the payments and
benefits so paid or provided to the Employee. The parties agree to modify this
Agreement, or the timing (but not the amount) of the payment hereunder of
severance or other compensation, or both, to the extent necessary to avoid the
applicability of or to comply with Section 409A, to the extent permissible under
Section 409A. In no event shall the Company be liable for any tax, interest or
penalty that may be imposed on the Employee by Section 409A or any damages for
failing to comply with Section 409A. If (a) any payment or benefit provided to
Employee in connection with the termination of Employee’s employment is
determined, in whole or in part, to constitute




--------------------------------------------------------------------------------




“nonqualified deferred compensation” within the meaning of Section 409A, and (b)
Employee is a “specified employee” as defined in Section 409A, notwithstanding
anything to the contrary herein, no part of such payments will be paid or
provided before the day that is six months plus one day after the Employee’s
separation from service (within the meaning of Treasury Regulation §
1.409A-1(h)), or, if earlier, the first payroll date following the Employee’s
death.


15.    Headings. The headings of the Sections herein are included solely for
convenience. If the headings and the text of this Agreement conflict, the text
shall control.




--------------------------------------------------------------------------------




EXECUTED as of the ____ day of July, 2017 (the “Effective Date”).




STONE ENERGY CORPORATION




By:     _______________________________
Name:    ______________________________
    
EMPLOYEE
_________________________________________    
Printed Name: _____________________________




